Exhibit CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Linda G. Havard, Executive Vice President and Chief Financial Officer of Playboy Enterprises, Inc, certify that: 1. I have reviewed this Amendment No. 1 to the Quarterly Report on Form 10-Q for the period ended June 30, 2008 of Playboy Enterprises, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: February 20, 2009 /s/ Linda G. Havard Name: Linda G. Havard Title: Executive Vice President and Chief Financial Officer
